                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 David Woodruff,

                Plaintiff,

        v.                                                 Civil Action No. 3:19-cv-00050

 Red Classic Transit, LLC,

                Defendant.


                                   NOTICE OF REMOVAL

       Defendant, Red Classic Transit, LLC, by counsel, pursuant to 28 U.S.C. §§ 1331, 1343,

1367, 1441 and 1446, timely files its Notice of Removal based on federal question jurisdiction,

removing this action from the North Carolina General Court of Justice, Superior Court Division,

Mecklenburg County to the United States District Court for the Western District of North Carolina.

In support of this removal, Defendant states as follows:

                              PROCEDURAL BACKGROUND

       1.      On or about December 21, 2018, Plaintiff, David Woodruff ("Plaintiff") filed a civil

action against Defendant as well as CCBCC, Inc., CCBCC Operations, LLC, Coca-cola Bottling

Co. Consolidated, Red Classic Services, LLC, and Red Classic Transportation Services, LLC in

the Superior Court of Mecklenburg County, North Carolina, Case No. 18-CVS-24073 (the "Civil

Action"). A true and correct copy of the Complaint and Summons issued to Defendant is attached

hereto as Exhibit A.

       2.      Defendant was served with a copy of the Complaint in this case on January 2, 2019.




            Case 3:19-cv-00050-GCM Document 1 Filed 01/31/19 Page 1 of 5
          3.      On January 31, 2018, Plaintiff filed a Notice of Voluntary Dismissal, dismissing all

other defendants except Defendant. A copy of the Notice of Voluntary Dismissal is attached hereto

as Exhibit B.

          4.      The Superior Court of Mecklenburg County, North Carolina lies within the

jurisdiction of the United States District Court for the Western District of North Carolina.

          5.      Defendant is timely filing this Notice of Removal within (30) days of receipt of the

Summons and Complaint.

          6.      In the Civil Action, Plaintiff seeks damages for alleged violations of federal law,

including the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et seq. (the "ADA")

and the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq. (the "FMLA").

                                              ANALYSIS

          7.      An action can be removed to federal court if it could have originally been brought

in federal court. See 28 U.S.C. § 1441(a). Therefore, a defendant seeking to remove an action

must show the federal court has original jurisdiction over the civil action either through diversity

of citizenship under 28 U.S.C. § 1332, or federal question jurisdiction under 28 U.S.C. §§ 1331,

1441. In this case, removal is appropriate because this Court possesses original jurisdiction under

federal question jurisdiction.

          8.      Generally, federal question jurisdiction is governed by the "well-pleaded complaint

rule," which provides that federal jurisdiction exists only when a federal question is presented on

the face of a plaintiff's properly pled complaint. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392

(1987).

          9.      In this case, Plaintiff asserts claims for violations of two federal laws: the ADA and

FMLA. (See Complaint, Ex. A, at ¶¶ 23-39). Having expressly pled federal claims, this Court has



                                                    2

               Case 3:19-cv-00050-GCM Document 1 Filed 01/31/19 Page 2 of 5
original jurisdiction of this action pursuant to 28 U.S.C. § 1331 and this action can be removed to

this Court pursuant to 28 U.S.C. § 1441(a), (c).

                   PROCEDURAL REQUIREMENTS HAVE BEEN MET

        10.     Venue exists in the Western District of North Carolina pursuant to 28 U.S.C. §

1441(a) because the Mecklenburg County Superior Court is located within this judicial district.

        11.     In accordance with 28 U.S.C. § 1446(a), Defendant attaches to this Notice of

Removal a copy of all processes and pleadings served on the Defendant in this action.

        12.     In accordance with 28 U.S.C. 1446(d), promptly after filing this Notice of Removal

in the United States District Court for the Western District of North Carolina, Defendant will

provide notice of the filing of this Notice of Removal to the North Carolina General Court of

Justice, Superior Court Division, Mecklenburg County and to Plaintiff by mailing copies of this

Notice of Removal to all adverse parties and the Clerk of Superior Court for Mecklenburg County,

North Carolina. A copy of the Notice of Filing Notice of Removal of Action to Federal Court is

attached hereto as Exhibit C.

                                         CONCLUSION

        13.     This Court has original jurisdiction over this action under federal question

jurisdiction.

        14.     Removal of this action is proper because all formal requirements for removal have

been met.




                                                   3

            Case 3:19-cv-00050-GCM Document 1 Filed 01/31/19 Page 3 of 5
       WHEREFORE, Defendant Red Classic Transit, LLC respectfully requests that this civil

action be removed to the United States District Court for the Western District of North Carolina.

       Respectfully submitted this the 31st day of January, 2019.

                                             RED CLASSIC TRANSIT, LLC

                                             By: Spilman Thomas & Battle, PLLC


                                             /s/ Carrie Harris Grundmann
                                             JEFFREY D. PATTON
                                             N.C. State Bar No. 21246
                                             CARRIE HARRIS GRUNDMANN
                                             N.C. State Bar No. 52711
                                             110 Oakwood Drive, Suite 500
                                             Winston-Salem, NC 27103
                                             Telephone: (336) 725-4710
                                             Facsimile: (336) 725-4476
                                             jpatton@spilmanlaw.com
                                             cgrundmann@spilmanlaw.com

                                             Counsel for Defendant




                                                4

          Case 3:19-cv-00050-GCM Document 1 Filed 01/31/19 Page 4 of 5
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this date a copy of the foregoing Notice of
Removal has been duly served on Plaintiff via United States First Class Mail, postage paid,
addressed as follows:

                                    Emily Vennum, Esq.
                                      Vennum PLLC
                                      PO Box 12105
                                    Charlotte, NC 28220

                                        Counsel for Plaintiff


      This 31st day of January, 2019.




                                              /s/ Carrie Harris Grundmann
                                              CARRIE HARRIS GRUNDMANN
                                              N.C. State Bar No. 52711




                                                 5

         Case 3:19-cv-00050-GCM Document 1 Filed 01/31/19 Page 5 of 5
